 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 49 
In the House of Representatives, U. S.,

May 19, 2009
 
RESOLUTION 
Honoring Karen Bass for becoming the first African-American woman elected Speaker of the California State Assembly. 
 
 
Whereas Karen Bass made history as the first African-American woman to serve as Speaker in a State legislative body in the United States; 
Whereas Karen Bass was sworn in as the 67th Speaker of the California State Assembly on May 13, 2008; 
Whereas Karen Bass was elected in 2005 to represent California’s 47th Assembly District; 
Whereas Karen Bass represents Culver City, West Los Angeles, Westwood, Cheviot Hills, Ladera Heights, the Crenshaw District, Little Ethiopia, Baldwin Hills, and parts of Korea Town and South Los Angeles; 
Whereas Karen Bass in her first term was appointed to Majority Whip; 
Whereas Karen Bass in her second term was elevated to the post of Majority Floor Leader, making her the first woman to hold the post and the second African-American to serve in the position; 
Whereas Karen Bass founded and operated Community Coalition before becoming an elected official, which is a community based social justice organization in South Los Angeles empowering people to make a difference in the community; 
Whereas Karen Bass graduated from Hamilton High School, California State University at Dominquez Hills, and the University of Southern California’s School Of Medicine; and 
Whereas Karen Bass was raised in the Venice/Fairfax area of Los Angeles with her parents DeWitt and Wilhelmina Bass: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors Karen Bass for becoming the first African-American woman Speaker of the California State Assembly; and 
(2)expresses support for the California State Assembly as it welcomes Karen Bass as its 67th Speaker. 
 
Lorraine C. Miller,Clerk.
